Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s amendment submitted on November 23, 2021 in response to the Office action (OA) mailed on August 31, 2021 (“the previous OA”) have been fully considered. 

Support for claim 11 amendment can be found in paragraphs 0006 and 0085, claim 12, and Table 1 (S2/S1 (%)).  Support for new claim 35 can be found in paragraph 0062 of the specification.  Support for new claim 36 can be found in paragraph 0085 and Example 2-2 (Table 3) of the specification. 

In response to the examiner’s withdrawal of claim 30 directed to a substrate free PSA sheet under election by original presentation, applicant has stated that examined claim 22 recites a substrate supported or a substrate-free PSA sheet.  Accordingly, the applicant has not constructively elected a substrate-supported PSA sheet.  In response, the examiner respectfully submits that while it is agreed that claim 22 recites a substrate supported or a substrate-free PSA sheet, however, examined claims 27-29 depending from claim 11 require substrate supported PSA sheet. See OA mailed on Mach 8, 2021.  New Claim 30 depending from claim 11 was submitted in the amendment filed on June The examiner submits if claims 27-29 are found allowable, then, claim 30 will be reconsidered for rejoinder.

In view of applicant’s amendment, the 35 USC 112(b) rejection of claim 12 is modified. 

In view of applicant’s amendment to claims 11 and 20, the 35 USC 103 rejection of claims 11-13, 15-18, 20, 22, 26-29, 33, and 34 as being unpatentable over Nakayama et al. (US 20100143685 A1) in view of Kenta, Jozuka et al. (“Kenta”) (JP 2017-57371) is withdrawn.  Further, in view of applicant’s amendment to claims 11 and 20, the 35 USC 103 rejection of claims 23 and 31 as being unpatentable over Nakayama et al. (US 20100143685 A1) in view of Kenta, Jozuka et al. (“Kenta”) (JP 2017-57371) as applied to claim 11 above, and further in view of Yamato et al. (US 20120135232A1) is withdrawn. 

In view of applicant’s amendment, a new 35 USC 103 rejection over Nakayama et al. (US 20100143685 A1) in view of Kenta, Jozuka et al. (“Kenta”) (JP 2017-57371), Harai et al. (US 20080214079 A1) and Soejima et al. (US 20100224316 A1) is made.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 20 recites Tg of pressure sensitive adhesive (PSA) composition when the PSA is in a cured PSA state.  It is submitted that while there is support to claim Tg of 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13, 15-18, 22, 23, 27, 29, 32-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 11, this claim at first instance recites initial push-peel strength of 0.5 MPa or greater.  The claim further recites the initial push-peel strength before the artificial sebum application.  It is unclear the initial push-peel strength before the artificial sebum application refers to the initial push-peel strength of 0.5 MPa or greater or different initial push-peel strength. 






A pressure-sensitive adhesive sheet comprising a pressure-sensitive adhesive layer, wherein the pressure-sensitive adhesive layer is formed from a solvent-based pressure-sensitive adhesive composition, a hot-melt pressure-sensitive adhesive composition, or an active energy ray-curable pressure-sensitive adhesive composition, 
wherein the pressure-sensitive adhesive layer comprises a tackifier resin having a hydroxyl value of 120 mgKOH/g or greater and a softening point of 140°C or less, 
wherein the pressure-sensitive adhesive layer has a glass transition temperature of -15°C or greater, wherein the glass transition temperature is determined from the peak temperature of tan δ in a dynamic viscoelastic measurement,
wherein an adhesive strength retention rate (%) of the pressure-sensitive adhesive sheet is at least 25%, wherein the adhesive strength retention rate is determined by the formula (S2/S1) ×100, wherein S2 is a push-peel strength (MPa) at 24 hours after artificial sebum application and S1 is an initial push-peel strength (MPa) before the artificial sebum application, wherein the initial push-peel strength before the artificial sebum application is 0.5 MPa or greater.  Support for the examiner’s suggestion can be found in claim 11 and in the specification e.g. paragraph 0021. 

Claim 12 recites “the percent adhesive strength retained”.  There is a lack of antecedent basis for this limitation in the claim.  


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 23 recites that the PSA layer has Tg of -25°C or above and 25°C or below.  Claim 23 depends from claim 11, wherein claim 11 recites Tg of -15°C or above.  As such, claim 23 fails to further limit the subject matter of the claim upon which it depends. 

It is submitted that in claim 23, applicant should replace “-25°C” with “-15°C”.  

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11-13, 15-18, 20, 22, 23, 27, 29, and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US 20100143685 A1) in view of Kenta, Jozuka et al. (“Kenta”) (JP 2017-57371), Harai et al. (US 20080214079 A1) and Soejima et al. (US 20100224316 A1). 

As to claims 11, 13, and 20, Nakayama discloses a double-faced PSA tape (0001) (PSA sheet) comprising a PSA layer (0103), wherein the PSA layer comprises an acrylic polymer as its base polymer (claim 13) (0105).  Further, Nakayama discloses that the PSA layer is formed from a solvent based PSA and hot melt PSA (0104).  Nakayama further discloses that the PSA layers contain tackifiers (0112).

As to claims 11 and 20, the difference between the claimed invention and the prior art of Nakayama is that Nakayama does not disclose a tackifier resin having hydroxyl value of 120 mgKOH/g or greater and a softening point of 140°C or below, and Tg of the PSA layer as claimed. 


Kenta discloses that the softening point of tackifier is not particularly limited.  According to Kenta, from the viewpoint of improving the cohesive force, the tackifier having a softening point of about 80°C or higher is adopted (0068).  Moreover, Kenta discloses that a tackifier resin having hydroxyl value of 30 mgKOH/g or more (also referred to as “high hydroxyl value resin” by Kenta) is preferably used (0071). Kenta further discloses that the upper limit of the hydroxyl value of the tackifier resin is not particularly limited.  According to Kenta, from the viewpoint of compatibility with the base polymer, the hydroxyl value is usually about 200 mgKOH/g or less (0074).  Moreover, Kenta discloses a tackifier such as terpene phenol having a hydroxyl value of 30-160 mgKoH/g (0074) and a softening point of about 135°C or higher (0068).  Given that the claimed ranges of the hydroxyl value (120 mgKOH/g or more) and  softening point (140°C or below) overlap or lie within the ranges of the hydroxyl value and softening point disclosed by Kenta, a prima facie case of obviousness exists. MPEP 2144.05 (I).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select the tackifier of Kenta and use it to form the PSA layer and the PSA composition of Nakayama, since Nakayama desires 

As to claims 11 and 20, Nakayama as modified by Kenta is silent as to disclosing Tg as claimed. 

Harai discloses heat-resistant acrylic based PSA tape (0001).  Harai further discloses that the PSA layer contains acrylic based polymer having Tg between  -20°C and 20°C (0020).  Harai further discloses that Tg of the PSA layer is measured from the peak temperature of tan delta (0044).  It is submitted that the claimed Tg of -15°C or above overlaps or lies within the Tg disclosed by Harai such that a prima facie case of obviousness exists. MPEP 2144.05 (I).  Further, Harai discloses that if the Tg is between -20°C and 20°C, the PSA exhibits high adhesion, suitable cohesion, and heat resistance (0021).  Further, as to claim 20 limitation of Tg of the PSA composition in a cured PSA state,  it is submitted that while Harai does not explicitly refer whether the Tg in a cured PSA state, however, Harai discloses that the PSA is crosslinked using polyfunctional crosslinking agents (0025 and 0027).  Moreover, Harai discloses measurement of Tg of PSA layer containing crosslinking agent  (0042 and Example 1).  

Soejima is cited to show that Tg of a PSA layer can be controlled by the kind of the base polymer or the kind of the monomer components for preparing the base polymer, and the kind and content of each component contained in the PSA layer. Soejima discloses a heat-peelable PSA sheet containing a heat expandable PSA layer (abstract). Soejima further discloses that the heat-expandable PSA layer has Tg of -40°C to 30°C in order to exhibit high adhesiveness to an adherend (0044).  Further, Soejima discloses that Tg is measured from the peak temperature of tan delta (0046 “and temperature at a maximum value of loss tangent (tan δ) is determined, the temperature at a maximum value of loss tangent being regarded as the glass transition temperature (Tg).”).  Moreover, Soejima discloses that Tg of a PSA layer can be controlled by the kind of the base polymer or the kind of the monomer components for preparing the base polymer, the kind and content of each component contained in the PSA layer, and the like (0047).  

It would have been obvious to a person having ordinary skill in the art before the effective fling date of the claimed invention to form a PSA layer having Tg as claimed and as rendered obvious by Harai and Soejima, motivated by the desire to form PSA sheet having high adhesion, suitable cohesion, and heat resistance. 



As to claim 15, Kenta discloses that the tackifier resin includes a phenolic tackifier resin (e.g. terpene phenol) (0063 and 0102).

As to claim 16, Kenta discloses that the tackifier amount is preferably more than 10 parts by weight and preferably less than about 55 parts by weight with respect to 100 parts by weight of the acrylic polymer (0069).

As to claims 17 and 18, Nakayama teaches that the PSA sheet includes a foam substrate as a substrate layer (0078).

As to claim 22, Nakayama discloses a PSA sheet having a first PSA layer/foam substrate layer/second PSA layer in this order (0078 and 0174).  Nakayama is silent as to disclosing a tackifier resin having softening point of 80°C or greater and 140°C or below. However, Kenta discloses that the softening point of tackifier is not particularly 80°C or higher is adopted (0068).  

As to claim 23, Nakayama discloses a PSA sheet having a first PSA layer/foam substrate layer/second PSA layer in this order (0078 and 0174).  Nakayama is silent as to disclosing a tackifier resin having softening point of 80°C or greater and 140°C or below. However, Kenta as set forth previously discloses that the softening point of tackifier is not particularly limited.  According to Kenta, from the viewpoint of improving the cohesive force, the tackifier having a softening point of about 80°C or higher is adopted (0068).  

As to claim 23, Nakayama as modified by Kenta is silent as to disclosing Tg of the PSA layer.  However, Harai discloses heat-resistant acrylic based PSA tape (0001).  Harai further discloses that the PSA layer contains acrylic based polymer having Tg between  -20°C and 20°C (0020).  Harai further discloses that Tg of the PSA layer is measured from the peak temperature of tan delta (0044).  It is submitted that the claimed Tg of -15°C or above overlaps or lies within the Tg disclosed by Harai such that a prima facie case of obviousness exists. MPEP 2144.05 (I).  Further, Harai discloses that if the Tg is between -20°C and 20°C, the PSA exhibits high adhesion, suitable cohesion, and heat resistance (0021).  Soejima is cited to show that Tg of a PSA layer can be controlled by the kind of the base polymer or the kind of the monomer components for preparing the base polymer, and the kind and content of each component contained in the PSA layer. Soejima discloses a heat-peelable PSA sheet 

As to claim 27, Nakayama discloses a PSA sheet having a first PSA layer/foam substrate layer/second PSA layer in this order (0078 and 0174).  Nakayama does not explicitly disclose the mean pore diameter of the substrate layer as claimed.  However, Nakayama discloses that cell form, cell size (pore diameter), thickness of cell wall and other properties of the cells constituting the plastic foam (foam substrate layer) are not especially limited and can be chosen or set from among cell properties of known plastic foams (0084).  Accordingly, absent any new and unexpected results, a person having ordinary skill in the art would have found it obvious to select any workable range of the mean pore diameter including the claimed, motivated by the desire to form the PSA sheet of Nakayama so that it can be used e.g. for fixation of leases in cellular phones (0164).



As to claim 33, Kenta discloses that a tackifier resin having hydroxyl value of 30 mgKOH/g or more (also referred to as “high hydroxyl value resin” by Kenta) is preferably used (0071). Kenta further discloses that the upper limit of the hydroxyl value of the tackifier resin is not particularly limited.  According to Kenta, from the viewpoint of compatibility with the base polymer, the hydroxyl value is usually about 200 mgKOH/g or less (0074).

As to claim 34, the PSA layer of Nakayama includes an acrylic polymer as its base polymer (0105).  Nakayama is silent as to disclosing a terpene phenol resin and the tackifier content as claimed. However, Kenta discloses a tackifier such as terpene phenol having a hydroxyl value of 30-160 mgKoH/g (0074), which overlaps with the claimed hydroxyl value of 150-200 mgKOH/g such that a prima facie case of obviousness exists.  Furthermore, Kenta discloses that the tackifier amount is preferably more than 15 parts by weight and preferably less than about 40 parts by weight with respect to 100 parts by weight of the acrylic polymer (0069).

As to claim 35, Kenta discloses that a tackifier resin having hydroxyl value of 30 mgKOH/g or more (also referred to as “high hydroxyl value resin” by Kenta) is preferably used (0071). Kenta further discloses that the upper limit of the hydroxyl value not particularly limited.  According to Kenta, from the viewpoint of compatibility with the base polymer, the hydroxyl value is usually about 200 mgKOH/g or less (0074), which overlaps with claimed hydroxyl value of 170 mgKOH/g or greater. 

As to claim 36, Nakayama as modified by Kenta is silent as to disclosing Tg of the PSA layer.  

However, Harai discloses heat-resistant acrylic based PSA tape (0001).  Harai further discloses that the PSA layer contains acrylic based polymer having Tg between  -20°C and 20°C (0020).  Harai further discloses that Tg of the PSA layer is measured from the peak temperature of tan delta (0044).  It is submitted that the claimed Tg of -15°C or above overlaps or lies within the Tg disclosed by Harai such that a prima facie case of obviousness exists. MPEP 2144.05 (I).  Further, Harai discloses that if the Tg is between -20°C and 20°C, the PSA exhibits high adhesion, suitable cohesion, and heat resistance (0021).  Soejima is cited to show that Tg of a PSA layer can be controlled by the kind of the base polymer or the kind of the monomer components for preparing the base polymer, and the kind and content of each component contained in the PSA layer. Soejima discloses a heat-peelable PSA sheet containing a heat expandable PSA layer (abstract). Soejima further discloses that the heat-expandable PSA layer has Tg of -40°C to 30°C in order to exhibit high adhesiveness to an adherend (0044).  Further, Soejima discloses that Tg is measured from the peak temperature of tan delta (0046 “and temperature at a maximum value of loss tangent (tan δ) is determined, the .  


Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US 20100143685 A1) in view of Kenta, Jozuka et al. (“Kenta”) (JP 2017-57371), Harai et al. (US 20080214079 A1) and Soejima et al. (US 20100224316 A1) as applied to claim 11 above, and further in view of Inagaki (JP 02-292378).

Nakayama discloses a PSA sheet having a first PSA layer/foam substrate layer/second PSA layer in this order (0078 and 0174).  

Nakayama does not explicitly disclose the mean pore diameter of the substrate layer as claimed.

However, Inagaki discloses a PSA member comprising a sheet of rubber like material (foam substrate layer) having dense and smooth surface layer and an inner layer of a microporous structure (see under “Detailed Description”).  Further, Inagaki discloses that the inner layer of the microporous structure has void pore diameter of 10-100 microns (abstract).  Inagaki further discloses that due to fine pores, the amount of 

It would have been obvious to use the rubber material sheet of Inagaki as a foam substrate layer in the PSA sheet of Nakayama, motivated by the desire to form a PSA sheet having excellent adhesion to uneven surface, and such adhesive sheet exhibits large adhesive force, reduces displacement due to the weight of the adherend, and maintains good fixing state for a long period of time.

Claims 32 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US 20100143685 A1) in view of Kenta, Jozuka et al. (“Kenta”) (JP 2017-57371), Harai et al. (US 20080214079 A1) and Soejima et al. (US 20100224316 A1) as applied to claim 11 above, and further in view of Komatsuzaki et al. (US 20150086767 A1). 

As to claim 32, Nakayama discloses a PSA sheet having a first PSA layer/foam substrate layer/second PSA layer in this order (0078 and 0174). 

 Nakayama is silent as to disclosing the mean pore diameter of the foam substrate layer and C25 (25% compressive strength) as claimed.


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form a PSA sheet having a foam substrate layer having the compressive strength as claimed and as render obvious by Komatsuzaki, motivated by the desire to form a PSA tape having suitable impact resistance while ensuring conformability to an adherend, and for ease of peeling of the adhesive tape (0022 of Komatsuzaki). 



Response to Arguments

Applicant's arguments filed on November 23, 2021 have been fully considered but the arguments are moot in view of the new grounds of rejection as set forth in the current OA. 

With respect to applicant’s argument that the effect of the adjustment of the hydroxyl value and the softening point on the claimed initial push-peel strength and the push-peel strength at 24 hours after artificial sebum application is unpredictable (page 10 of the amendment), it is respectfully submitted that applicant should provide factual evidence on the record that would show why the push-peel strength cannot be intrinsically present in the PSA sheet of Nakayama as modified by Kenta, Harai, and Soejima.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
February 22, 2022